Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-14 and 17 directed to a method for imaging, non-elected without traverse.  Accordingly, claims 8-14 and 17 been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey Childers on 3/12/2021.
The application has been amended as follows: 

In claim 7 line 3, the structure:

    PNG
    media_image1.png
    173
    376
    media_image1.png
    Greyscale
, has been deleted.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the arguments filed 2/24/2021 as applied to the amended claim is considered persuasive. Applicants have shown the criticality in the length of the alkyl chain on the triazole portion of the compound, which influenced PSMA binding ability compared to the prior .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838.  The examiner can normally be reached on 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JAMES W ROGERS/           Primary Examiner, Art Unit 1618